Title: Abigail Adams Smith to John Quincy Adams, 4 November 1797
From: Smith, Abigail Adams
To: Adams, John Quincy


        
          My Dear Brother
          East Chester Novr 4th 1797
        
        I received a few days since with much pleasure your letter jointly with my new Sisters for which be pleased to accept my thanks. the account of your Marriage reached me some time before your letter, and I should have written congratulating you upon an Event which a knowledge of the Ladys merits induces me to hope may be fraught with happiness had I not been a little piqued that you had never

communicated to me your prospects, altho I had heard of them from several others
        you must excuse me that I have been so negligent in writing to you, but for thease two years past I have had so many trialls and strugles in my mind to Contend with that I only wonder that I have retained my senses
        My Dear Sister may be assured that I shall receive her into my heart with all the friendship which that tender epithet can claim and that her connection with a Brother I have ever loved and respected would entitle her to my sincere affection were I unacquainted with her merit but from the acquaintance I had the pleasure to form with her through the polite and friendly attention of her family when I was last in England I have every reason to beleive her well calculated to promote my Brothers happiness, and I most sincerely wish you all that felicity which the connection will ensure to those whose hearts and minds are united, and whose pursuits are directed to one object, the happiness of each other
        I have to offer my acknowledgements and thanks for the very elegant Present which accompanied Mrs A letter and if ever it should be in my power I shall reserve to myself the pleasure of making some return
        I presume you will have left London before this letter can reach you, I anticipate with much pleasure the period when we shall again be assembled together on this Side the Atlantick if such a scene of happiness is in reserve for us, and I shall flatter myself with the hope of hearing frequently from you and my Sister untill that interesting period arrives
        Be assured of the sincere affection of / your Sister
        
          A Smith
        
      